
	

113 S2564 IS: End Trafficking Act of 2014
U.S. Senate
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2564
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2014
			Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide justice for the victims of trafficking, to stop exploitation through trafficking, and to
			 amend
			 title 18, United States Code, by providing a penalty for knowingly selling
			 advertising that offers certain commercial sex acts.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
		  End Trafficking Act of 2014.
			2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Purpose.
				TITLE I—Stop Advertising Victims of Exploitation
				Sec. 101. Short title.
				Sec. 102. Advertising that offers certain commercial sex acts.
				TITLE II—Child Trafficking Victims Protection
				Sec. 201. Short title.
				Sec. 202. Court-based pilot program for domestic child trafficking survivors.
				Sec. 203. Government Accountability Office reports.
				Sec. 204. Expanded definition of child abuse and neglect.
				Sec. 205. Recommendations for combating domestic child trafficking.
				Sec. 206. Education and outreach to trafficking survivors.
				Sec. 207. Enhanced penalty for fraud in labor contracting.
				Sec. 208. Expanded statute of limitations for civil actions by child trafficking survivors.
				Sec. 209. Edward Byrne Memorial Justice Assistance Grants.
			3.FindingsCongress finds the following:(1)Recent studies indicate that thousands of children and youth are at risk for human trafficking in
			 the United States.(2)A significant percentage of children and youth who are trafficked in the United States will commit
			 prostitution offenses
			 or other nonviolent offenses in connection with their exploitation by a
			 trafficker.(3)The prostitution statutes in many jurisdictions do not differentiate between adult prostitutes and
			 children or youths who have been commercially sexually exploited.(4)Evidence suggests that runaway or homeless children and youth and young adults leaving the foster
			 care system are especially vulnerable to commercial sexual exploitation.(5)The majority of children and youths who are involved in the criminal or justice systems are
			 responsive to interventions that integrate treatment, rehabilitation, and
			 support services.(6)Collaborative programs between services providers and criminal or juvenile justice systems that
			 ensure the provision of counseling, housing and related services for
			 trafficking victims can reduce the number of such individuals in
			 corrections facilities.4.Purpose(a)In generalThe purpose of this Act is to combat domestic human trafficking by facilitating
			 collaboration among the criminal justice system, juvenile justice system,
			 and support services.(b)CollaborationThe collaboration described in subsection (a) is needed—(1)to protect public safety by intervening with juvenile offenders who have been trafficked;(2)to provide courts, including new trafficking victims’ courts, with appropriate treatment options;(3)to maximize the use of alternatives to prosecution in appropriate cases involving youths who have
			 committed nonviolent offenses, such as prostitution, in connection with
			 their exploitation by a trafficker;(4)to promote adequate training for criminal justice system personnel about the unique challenges
			 facing juveniles who have been trafficked and the appropriate response to
			 such children and youths in the criminal justice system;(5)to promote communication among adult or juvenile justice personnel, medical personnel, mental
			 health treatment personnel,  and support services such as housing, job
			 placement, community, faith based, and crime victims organizations; and(6)to promote communication and collaboration among governmental officials with respect to all forms
			 of human trafficking in the United States.IStop Advertising Victims of Exploitation101.Short titleThis title may be cited as the Stop Advertising Victims of Exploitation Act of 2014 or the SAVE Act of 2014.
			102.Advertising that offers certain commercial sex actsSection 1591 of title 18, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting advertises, after obtains,;(B)in the undesignated matter following paragraph (2), by inserting , except where, in an offense under paragraph (2), the act constituting the violation of paragraph
			 (1) is advertising, after knowing, or; and(2)in subsection (b), by striking or obtained each place such term appears and inserting obtained, or advertised.IIChild Trafficking Victims Protection201.Short titleThis title may be cited as the Child Trafficking Victims Protection Act.202.Court-based pilot program for domestic child trafficking survivors(a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is
			 amended by adding at the end the following:LLTrafficking Survivors’ Courts3021.Grants authorized(a)In generalThe Attorney General may award grants to States, State courts, local courts, units of local
			 government, and Indian tribal governments, acting directly or through
			 agreements with other public or private entities, for court-based programs
			 that involve—(1)continuing judicial supervision over offenders who—(A)are younger than 18 years of age;(B)have been trafficked; and(C)are not violent offenders; and(2)the integrated administration of other sanctions and services, which shall include—(A)housing placement and the pursuit of a high school education or its equivalent during any period of
			 supervised release or probation for each participant;(B)therapies that address issues faced by each participant, including—(i)healing from physical, sexual, and emotional abuse;(ii)depression; and(iii)self-injurious behaviors;(C)diversion, probation, or other supervised release involving the possibility of prosecution,
			 confinement, or incarceration based on noncompliance with program
			 requirements or failure to show satisfactory progress; and(D)programmatic, offender management, and other aftercare services for each participant who requires
			 such services, including—(i)domestic violence counseling;(ii)substance abuse treatment;(iii)health care;(iv)education;(v)job placement; and(vi)child care or other family support services.(b)Application requirementsAn entity described in subsection (a) may apply for a grant under this section by submitting an
			 application to the Attorney General that includes—(1)a description of the population that is targeted for the program to be funded with the grant;(2)guidelines that can be used by personnel of an adult or juvenile justice agency to identify
			 qualified program participants;(3)plans for making housing and education available to qualified offenders at the time of their
			 release from the criminal justice or juvenile justice system;(4)plans for determining the program participants’ eligibility for Federal benefits;(5)plans to make available, to the extent practicable, other support services that will ensure each
			 trafficking victim’s successful reintegration into the community, such as
			 crisis counseling, peer-to-peer support, job placement, mentoring, health
			 care, and the services of faith-based and community organizations;   and(6)a certification that the grant funds received under this section will be used to supplement, and
			 not supplant, funding sources that would otherwise be available.(c)PriorityPriority in grant funding under this section shall be accorded to grant applicants—(1)whose application details a plan for ensuring that the grant’s target population will receive pro
			 bono assistance in seeking expungement of any charges committed in
			 connection with an individual’s exploitation by a trafficker, upon the
			 completion by the individual of the court-based program of judicial
			 supervision;(2)in jurisdictions that have implemented, or that commit to implement as part of the grant
			 application process, law enforcement policies that require a shift away
			 from prosecution toward rehabilitation for minors who are victims of human
			 trafficking; and(3)in jurisdictions that have adopted demand-reduction policies to promote stricter enforcement of
			 laws imposing criminal penalties for adults involved in human trafficking
			 of minors, including adults who purchase sex from minors.(d)Records expungementIf a participant successfully completes a program of judicial supervision that receives grant
			 funding under this section, the participants shall be notified of the
			 opportunity to seek the expungement of any juvenile court records relating
			 to the crimes for which he or she was originally charged.3022.Prohibition of participation by violent offenders(a)In generalThe Attorney General shall—(1)issue regulations and guidelines to ensure that the programs authorized under this part do not
			 permit participation by violent offenders; and(2)immediately suspend funding for any grant under this part, pending compliance, if the Attorney
			 General determines that violent offenders are participating in any program
			 funded under this part.(b)Defined termIn this part, the term violent offender means a person who—(1)is charged with, or convicted of, an offense, regardless of whether any of the circumstances
			 described in subparagraph (A), (B), or (C) is an element of the offense or
			 conduct of which or for which the person is charged or convicted, during
			 the course of which offense or conduct—(A)the person carried, possessed, or used a firearm or dangerous weapon;(B)there occurred the death of or serious bodily injury to any person; or(C)there occurred the use of force against the person of another;(2)has 1 or more prior convictions for a felony crime of violence involving the use or attempted use
			 of force against a person with the intent to cause death or serious bodily
			 harm.3023.Administration(a)ConsultationThe Attorney General shall consult with the Secretary of Health and Human Services and any other
			 appropriate officials in carrying out this part.(b)Use of componentsThe Attorney General may utilize any component or components of the Department of Justice in
			 carrying out this part.(c)Applications(1)In generalTo request funds under this part, the chief executive or the chief justice of a State or the chief
			 executive or chief judge of a unit of local government or Indian tribal
			 government shall submit an application to the Attorney General in such
			 form and containing such information as the Attorney General may
			 reasonably require.(2)ContentsIn addition to any other requirements that may be specified by the Attorney General, an application
			 for a grant under this part shall include—(A)a long-term strategy and detailed implementation plan;(B)an explanation of  the applicant's inability to fund the program adequately without Federal
			 financial assistance;(C)a certification that the Federal financial assistance provided will be used to supplement, and not
			 to supplant, State, Indian tribal, and local sources of funding that would
			 otherwise be available;(D)a description of related governmental or community initiatives which complement or will be
			 coordinated with the proposal;(E)a certification that—(i)there has been appropriate consultation with all affected agencies; and(ii)there will be appropriate coordination with all affected agencies in the implementation of the
			 program;(F)a certification that participating offenders will be supervised by 1 or more designated judges with
			 responsibility for the trafficking survivors’ court program;(G)plans for obtaining necessary support and continuing the proposed program after the termination of
			 Federal financial assistance; and(H)a description of the methodology that will be used in evaluating the program.(d)Geographic distributionThe Attorney General shall ensure, to the extent practicable, that grant awards under this part are
			 equitably distributed geographically.(e)Federal shareThe Federal share of a grant awarded under this part may not exceed 75 percent of the total costs
			 of the program described in the application submitted under subsection (c)
			 for the fiscal year for which the program receives assistance under this
			 part, unless the Attorney General waives, wholly or in part, the
			 requirement of a matching contribution under this section. In-kind
			 contributions may constitute a portion of the non-Federal share of a
			 grant.3024.ReportsA State, Indian tribal government, or unit of local government that receives Federal financial
			 assistance under this part during a fiscal year shall submit a report to
			 the Attorney General not later than March 31 of the following fiscal year
			 that describes the effectiveness of the program funded under this part.3025.Technical assistance, training, evaluations, and rulemaking(a)Technical assistance and trainingThe Attorney General may provide technical assistance and training in furtherance of the purposes
			 of this part.(b)EvaluationsIn addition to any evaluation requirements that may be prescribed for grantees, the Attorney
			 General may carry out or make arrangements for evaluations of programs
			 that receive support under this part.(c)AdministrationThe technical assistance, training, and evaluations authorized under this section may be carried
			 out directly by the Attorney General, in collaboration with the Secretary
			 of Health and Human Services, or through grants, contracts, or other
			 cooperative arrangements with other entities.(d)RulemakingThe Attorney General may issue regulations and guidelines necessary to carry out this part..(b)Clerical amendmentThe table of contents of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3711 et seq.) is amended by adding at the end the following:Part LL—Trafficking Survivors’ Courts
							Sec. 3021. Grants authorized.
							Sec. 3022. Prohibition of participation by violent offenders.
							Sec. 3023. Administration.
							Sec. 3024. Reports.
							Sec. 3025. Technical assistance, training, evaluations, and rulemaking..(c)Authorization of appropriationsSection 1001(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)) is
			 amended by adding at the end the following:(27)There are authorized to be appropriated to carry out part LL—(A)$10,000,000 for fiscal year 2015;(B)$15,000,000 for fiscal year 2016; and(C)$15,000,000 for fiscal year 2017..203.Government Accountability Office reports(a)StudyThe Comptroller General of the United States shall conduct a study of the effectiveness
			 and impact of grants authorized under part LL of title I of the Omnibus
			 Crime
			 Control and Safe Streets Act of 1968, as added by section 202.(b)Documents and informationThe Attorney General and grant recipients shall provide the Comptroller
			 General with all relevant documents and information that the Comptroller
			 General considers necessary to conduct the study under subsection (a),
			 including the identities and criminal records of program participants.(c)CriteriaIn assessing the effectiveness of the grants made under programs authorized under part LL of title
			 I of
			 the Omnibus Crime Control and Safe Streets Act of 1968, the Comptroller
			 General shall consider, among other things—(1)recidivism rates of program participants;(2)completion rates among program participants; and(3)the costs of the program to the criminal justice system.(d)Grant effectiveness reportNot later than January 1, 2017, the Comptroller General shall submit a report
			 to Congress that contains the results of the study conducted under
			 subsection (a).(e)Service gap reportNot later than 1 year after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit a
			 report to the appropriate congressional
			 committees that identifies—(1)the extent of any service gap that may persist between
			 trafficking victims who are United States citizens or lawful permanent
			 residents and foreign nationals residing in the United States since the
			 completion of the study
			 required under 213(b) of the William Wilberforce Trafficking Victims
			 Protection
			 Act (Public Law 110–457);(2)if a service gap
			 described in paragraph (1) persists—(A)the progress that Federal agencies have made in closing
			 the gap since 2009; and(B)the  deficiencies remaining as of the date of the enactment of this Act;(3)the extent to which
			 efficiencies could be achieved and duplication could be avoided by
			 consolidating existing Federal grant programs for trafficking survivors
			 that are administered by the
			 Department of Health and Human Services and the Department of Justice; and(4)options for
			 additional legislative or regulatory changes to help ensure that the
			 Nation’s criminal justice policies are adequate to combat sex trafficking
			 of minors.204.Expanded definition of child abuse and neglectThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g(2)) is amended—(1)in section 3(2) (42 U.S.C. 5101 note), by inserting (including commercial sexual exploitation) after exploitation; and(2)in section 111(4)(A) (42 U.S.C. 5106g(4)(A)), by inserting for commercial purposes or before for the purpose of.205.Recommendations for combating domestic child trafficking(a)In generalNot later than 1 year after the submission of the study required under section 203(e), the Attorney
			 General, in consultation with other Federal agencies involved in the
			 protection of human trafficking victims who are minors, shall submit a
			 report to Congress that describes any deficiencies that exist in the
			 services that are available from private and public sources to child
			 victims of human trafficking in the United States.(b)ComponentsThe report required under subsection (a) shall include—(1)recommendations for legislative or regulatory changes to ensure the adequacy of, and parity in,
			 services and legal assistance to all child trafficking victims in the
			 United States by—(A)eliminating any perceived gaps in services; and(B)avoiding overlap and duplication in Federal programs; and(2)a list of best practices for State and local jurisdictions seeking to discourage the sex 
			 trafficking of minors in the United States through the adoption of
			 demand-reduction strategies.206.Education and outreach to trafficking survivorsThe Attorney General shall make available, through the website of the Department of Justice’s
			 Office of Juvenile Justice and Delinquency Prevention, a database of
			 information for trafficking victim advocates, crisis hotline personnel,
			 foster parents, law enforcement personnel, and crime
			 survivors on counseling and hotline resources, housing resources, legal
			 assistance, and other services to trafficking survivors.207.Enhanced penalty for fraud in labor contractingSection 1351(a) of title 18, United States Code, is amended by striking that employment and all that follows and inserting the following: “that employment—(1)shall be fined under this title, imprisoned for not more than 5 years, or both; and(2)if the offense results in sexual abuse or trafficking of a foreign national who is younger than 21
			 years of age, shall be fined under this title, imprisoned for not more
			 than 10 years, or both..208.Expanded statute of limitations for civil actions by child trafficking survivorsSection 1595(c) of title 18, United States Code, is amended by striking not later than 10 years after the cause of action arose. and inserting the following: “not later than the later of—(1)10 years after the cause of action arose; or(2)10 years after the victim reaches 18 years of age, in the case of a victim who was a minor at the
			 time of the alleged offense..209.Edward Byrne Memorial Justice Assistance Grants(a)Technical assistanceThe Secretary of Health and Human Services shall provide technical assistance to States, upon
			 request, to assist with the implementation of demand reduction strategies
			 that focus on the psychology of demand for commercial sex.(b)Grant funding prioritizationSection 501 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751) is amended
			 by adding at the end the following:(h)Priority for grant fundingBeginning on October 1, 2016, in awarding grants under this section, the Attorney General shall
			 give priority to States
			 and units of local government that have adopted demand reduction
			 strategies
			 designed to combat minor sex
			 trafficking in the United States, in accordance with criteria established
			 by the Attorney General..
